Eric Liou on March 26, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claim

         Regarding claim 2, (currently amended) The touch screen device of claim 1, wherein the controller determines that the first condition is satisfied, during a period in which the pressing value of the pressing force of the first touch operation is within the predetermined reference pressure range.

Regarding claim 3, (currently amended)  The touch screen device of claim 1, wherein the controller previously holds an operable time, and determines that the first condition is satisfied, during a period in which an elapsed time from when the pressing value of the pressing force of the first touch operation becomes within the predetermined reference pressure range is not more than the operable time.

Regarding claim 5, (currently amended)  The touch screen device of claim 1, wherein the controller causes the touch screen to display a first threshold value that is the lower limit of the predetermined reference pressure range, a second threshold value that is the upper limit of the predetermined reference pressure range, the pressing value of the pressing force of the first 

Regarding claim 6, (currently amended)  The touch screen device of claim 1, wherein the controller causes a lock release object to be displayed at a predetermined position on the touch screen, and when the first touch operation is performed in the lock release object, determines whether the pressing value of the pressing force of the first touch operation is within the predetermined reference pressure range.

Regarding claim 9, (currently amended)  The touch screen device of claim 1, wherein the controller includes a parameter setter to which at least one parameter for changing a first threshold value that is the lower limit of the predetermined reference pressure range and a second threshold value that is the upper limit of the predetermined reference pressure range is input by operation by an operator.

Regarding claim 10, (currently amended)  The touch screen device of claim 1, wherein the controller includes a parameter communicator to transmit and receive, from an external device, at least one parameter for changing a first threshold value that is the lower limit of the predetermined reference pressure range and a second threshold value that is the upper limit of the predetermined reference pressure range.

Regarding claim 11, (currently amended)  The touch screen device of claim 1, wherein the controller includes: an operation mode communicator to receive an operation mode from an  predetermined reference pressure range and a second threshold value that is the upper limit of the predetermined reference pressure range.

Regarding claim 13, (currently amended)  A touch screen device comprising: a touch screen that includes an operation surface on which touch operations are performed, and in which electrostatic capacitances change at regions of the operation surface touched by conductors; a pressure sensor unit to output a pressure detection signal corresponding to a pressing value of a pressing force applied to the operation surface; and a controller to calculate coordinates indicating positions of the touch operations on the operation surface on a basis of the electrostatic capacitances, wherein the touch operations include a first touch operation on the operation surface and a second touch operation on the operation surface, wherein the controller determines touch operation information input by the second touch operation to be valid when a first condition is satisfied, and determines the touch operation information input by the second touch operation to be invalid when the first condition is not satisfied, wherein the first condition is that the first touch operation is being performed and a pressing value of a pressing force of the first touch operation is within a predetermined reference pressure range having an upper limit and a lower limit, and wherein the controller when a change in the pressing value of the pressing force of the first touch operation per unit time is within a predetermined specific range, corrects a first threshold value that is the lower limit of the predetermined reference pressure range and a second threshold value that is the upper limit of the predetermined reference pressure range according to the change in the pressing value per unit time so that the pressing value of the predetermined reference pressure range, and updates the predetermined reference pressure range with the corrected first threshold value and the corrected second threshold value.

Regarding claim 14, (currently amended)  The touch screen device of claim 13, wherein the controller determines that the first condition is satisfied, during a period in which the pressing value of the pressing force of the first touch operation is within the predetermined reference pressure range.

Regarding claim 15, (currently amended)  The touch screen device of claim 13, wherein the controller previously holds an operable time, and determines that the first condition is satisfied, during a period in which an elapsed time from when the pressing value of the pressing force of the first touch operation becomes within the predetermined reference pressure range is not more than the operable time.

Regarding claim 17, (currently amended)  The touch screen device of claim 13, wherein the controller causes the touch screen to display a first threshold value that is the lower limit of the predetermined reference pressure range, a second threshold value that is the upper limit of the predetermined reference pressure range, the pressing value of the pressing force of the first touch operation, and whether the touch operation information input by the second touch operation is valid.

Regarding claim 18, (currently amended)  The touch screen device of claim 13, wherein the controller causes a lock release object to be displayed at a predetermined position on the touch screen, and when the first touch operation is performed in the lock release object, determines whether the pressing value of the pressing force of the first touch operation is within the predetermined reference pressure range.

Regarding claim 21, (currently amended)  The touch screen device of claim 13, wherein the controller includes a parameter setter to which at least one parameter for changing a first threshold value that is the lower limit of the predetermined reference pressure range and a second threshold value that is the upper limit of the predetermined reference pressure range is input by operation by an operator.

Regarding claim 22, (currently amended)  The touch screen device of claim 13, wherein the controller includes a parameter communicator to transmit and receive, from an external device, at least one parameter for changing a first threshold value that is the lower limit of the predetermined reference pressure range and a second threshold value that is the upper limit of the predetermined reference pressure range.

Regarding claim 23, (currently amended)  The touch screen device of claim 13, wherein the controller includes: an operation mode communicator to receive an operation mode from an external device; and an operation mode determiner to determine, from the operation mode, at least one parameter for changing a first threshold value that is the lower limit of the predetermined reference pressure range and a second threshold value that is the upper limit of the predetermined reference pressure range.


Allowable Subject Matter
2.	Claims 1-24 are allowed.
3.	The following is examiner's statement of reason for allowance.

          Tanada (US PG-PUB 20140368260 A1) teaches a touch panel, a controller to detect a contact position of a first contact on the touch panel, a pressure applied by the first contact, a contact position of a second contact on the touch panel and a pressure applied by the second contact, and a processor executing a process that causes the terminal apparatus to determine whether or not the contact position of the first contact meets a predetermined condition, determine a magnitude relationship between the pressure applied by the first contact and the pressure applied by the second contact, and invalidate the contact position of the first contact when the contact position of the first contact meets the predetermined condition and it is determined that the pressure applied by the first contact is equal to or higher than the pressure applied by the second contact.

          Chang et. al (US PG-PUB 20140340321 A1) teaches a method includes obtaining a first touch and a second touch detected successively by the touch panel, and determining whether a time interval between the first touch and the second touch detected by the touch panel does not exceed a predetermined value.  The method also includes determining whether the second touch 

          Wang et al. (US PG-PUB 20170285870 A1) teaches a touch operation on a touch screen of a terminal can be detected, a touch parameter of the touch operation is obtained and the touch parameter includes a press force value and a press duration.  The maximum value of the press force value during the press duration is obtained and a target duration from the detection of the touch operation until the press force value reaches the maximum value is recorded, so that to judge whether the target duration is less than or equal to a preset duration.  If the target duration is less than or equal to the preset duration, the terminal determines that the touch operation is an invalid operation and will respond nothing to the touch operation; otherwise, the terminal determines that the touch operation is a valid operation, and can conduct an action triggered by the touch operation, thereby reducing the probability of the terminal being accidentally operated and enhancing user experience of the terminal. 

          Takashima et al. (US PG-PUB 20130207913 A1) teaches determination can be made as to whether input operation of an object is valid or invalid based on the output distribution of capacitance values of an object approaching a touch panel unit.  Therefore, operations that the user intended and operations not intended can be distinguished, and input of operations not intended by the user can be ignored.  Thus, even in the case of an object approaching the touch panel unit in error, the screen does not switch as a result of the unintended operation, and user 
operability is increased.

Regarding claim 1, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “wherein the first condition is that the first touch operation is being performed and a pressing value of a pressing force of the first touch operation is within a predetermined reference pressure range having an upper limit and a lower limit, and wherein the controller previously stores a reverse calculation conversion table used to obtain a pressing value of a pressing force of the first touch operation before the second touch operation is performed, from coordinates of a position of the first touch operation, coordinates of a position of the second touch operation, and a pressing value of a sum of pressing forces of the first touch operation and the second touch operation, and uses, as the pressing value of the pressing force of the first touch operation before the second touch operation is performed, the pressing value obtained using the reverse calculation conversion table to determine whether the touch operation information input by the second touch operation is valid”. 

Regarding claim 13, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “wherein the first condition is that the first touch operation is being performed and a pressing value of a pressing force of the first touch operation is within a predetermined reference pressure range having an upper limit and a lower limit, and wherein the controller when a change in the pressing value of the pressing force of the first touch operation per unit time is within a predetermined specific range, corrects a first threshold value that is the lower limit of the predetermined reference pressure range and a second threshold value that is the upper limit of the predetermined reference pressure range according to the change in the pressing value per unit time so that the pressing value of the pressing force of the first touch operation is not outside the predetermined reference pressure range, and updates the predetermined reference pressure range with the corrected first threshold value and the corrected second threshold value”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
4.         Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628